 In the Matter of ATLAS WALL PAPER DIVISIONOF THEKIMBERLY CLARKCORPORATIONandLOCAL 298, INTERNATIONAL PRINTINGPRESSMENAND ASSISTANTS' UNION OF NORTH AMERICA, A. F. OF L.Case No. 13-R-3061.-Decided April 16, 1946Messrs. S. N. MoeandM. H. Kettenho fen,both of Neenah, Wis., forthe Company.Mr. Joseph B. Roche,of Chicago, Ill., andMr. Clement B. Newcomb,of Neenah, Wis., for the Pressmen.Mr. Jerome Zapp,of Appleton, Wis., for the Independent.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 298, international PrintingPressmen and Assistants' Union of North America, A. F. of L., hereincalled the Pressmen, alleging that a question affecting commerce hadarisen concerning the representation of employees of Atlas WallPaper Division of the Kimberly Clark Corporation, Appleton, Wis-consin, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeLeon A. Rosell, Trial Examiner. The hearing was held at Appleton,Wisconsin, on January 24, 1946.At the hearing the Trial Examinergranted a motion of The Wallpaper Workers Union of the Fox RiverValley, herein called the Independent, to intervene in the proceeding.The Company, the Pressmen, and the Independent appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing the Company moved to dismissthe petition on various grounds.For reasons hereinafter stated, themotion to dismiss is denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.137N. L. R. B., No. 48.347 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKimberly Clark Corporation is a Delaware corporation whichmaintains plants in the States of Wisconsin and New York, where itis engaged in the manufacture of pulp and paper products.Thisproceeding is solely concerned with the Atlas Wall Paper Divisionof the Kimberly Clark Corporation, which consists of a plant and awarehouse in Appleton, Wisconsin, where wall paper is manufactured.During the year 1945, the Atlas Wall Paper Division purchased rawmaterials exceeding $500,000 in value, 40 percent of which wasshipped from points outside the State of Wisconsin.During thesame period, the sales of finished products of the Atlas Wall PaperDivision were approximately $1,000,000 in value, all of which wereshipped to points outside the State of Wisconsin.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDLocal 298, International Printing Pressmen and Assistants' Unionof North America is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.The Wallpaper Workers Union of the Fox River Valley is an un-affiliated labor organization, admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Pressmen, a few days prior to the filing of its petition on May2, 1945, requested that the Company recognize it as the exclusive bar-gaining representative of employees within an alleged appropriatebargaining unit.The Company replied that it could not accord thePressmen the recognition sought because it had a contract with theIndependent which expired September 30, 1945, and that it was also inthe process of negotiating with the Independent for a new contract.Subsequently, on September 29, 1945, the Company and the Inde-pendent entered into a new contract, and the Company now urges thatthis contract constitutes a bar to the proceeding.Since the Company had notice of the Pressmen's claim to represen-tation and request for recognition prior to the date on which the con-tract of September 29, 1945, was executed, we find that this contract KIMBERLY CLARK CORPORATION349cannot operate as a bar to an immediate determination of represen-tatives.1A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Pressmen represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Pressmen seeks a unit consisting of all the employees in theprinting department 3 and embossing department 4 of the Company'sAtlasWall Paper Division, including journeymen color mixers, butexcluding the employees in the maintenance division and materialsdivision,watchmen, and clerical and supervisory employees.How-ever, the Independent and the Company contend that only a plant-wide unit is appropriate, and assert that the unit should consist ofall production and maintenance employees, excluding only office cler-icals and supervisory employees.The Atlas Wall Paper Division consists of the Atlas plant and theMarshall warehouse.Raw materials are received at the plant, theremanufactured into finished products, and these products are thentrucked by an independent contractor to the warehouse from wherethey are shipped to outside points.The Atlas plant is divided into 3 divisions, the manufacturing,materials, and maintenance divisions.The manufacturing divisionis composed of the printing and embossing departments and the jour-neymen color mixers. In this division the Company maintains 16SeeMatter of Kimberly Clark Corporation,59 N L. R B 5682The Field Examiner repotted that the Pressmen submitted 33 cards, of which 25 cardsbore the names of employees listed on the Company's pay roll of November 9, 1945 ; andthat 2 of the cards are undated, the remamdei being dated in March and ApiilAt thehearing,the Piessnien submitted 15 additional cards, of which 9 were undated and theremainder dated in March and AprilThere were approximately 44 employees in the unitsought by the Pressmen at the time the petition was filed, however, at the date of thehearing the same unit consisted of 105 employeesThe Company asserts that, in view of the increased number of employees in the unitsought,the Pressmen has insufficient evidence of representationAs of the date offiling of the petition,the Pressmen's percentage showing was 56 percent,and at the timeof the hearing,its percentage showing was 38 percent.We find the Pressmen's showingto have been substantial at all timesFor its interest in the proceeding,the Independent relies upon its contract with theCompany3 The job classifications in the printing department are as follows:surface printeroperator,rota press operator,sanitary press operator,block conditioner,color grinder,roto press helper,sanitary color mixer helper,grinder operator,independent grinder helper,surface printer helper, squeeze roll operator,sanitary press helper,winderman, colorgrinder helper,surface color mixer helper and block conditioner helper.4-color emboss-ing operator, ink embossing operator,plain embossing operator,finisher,multi-colorembossing helper,bundle tier,winderman, salvage man, salvage girl, hand roller girl andrewindei girl 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDlargemachinesfor the manufacture of wall paper.There are 9machine printers 5 and approximately 80 other employees in the divi-sion.The unit sought by the Pressmen is limited to the manufacturingdivision.The maintenance division consists of 7 employees, underthe supervision of the chief engineer.They adjust and repair theplant machinery, devise new parts for the plant machinery, and alsomaintainthe plant and warehouse.The materials division consistsof 31 employees, 50 percent of whom unload raw stock and load fin-ished products at the plant, while the other 50 percent load and unloadfinished products at the warehouse.Substantially all new employees start work in the materials division,which is the Company's labor pool. They are promoted to the manu-facturing division on the basis of seniority and merit.There is con-stant interchange of employees between the materials and manufac-turing divisions, both by promotions and demotions,s and also on atemporary basis.This is a result of the seasonal nature of the Com-pany's business, and this policy is followed so that the Company canretain a maximum amount of employees during the slack season.On November 29, 1938, the Independent was certified by the Boardas the bargaining agent for all hourly paid employees of the AtlasWall Paper Division,' exclusive of the journeymen color mixers andmachine printers."On November 29, 1938, the Board also certifiedthe United Wall Paper Craftsmen and Workers of North America,A. F. of L., herein called the Craftsmen, as the bargaining representa-tive for a separate unit of color mixers and machine printers .9Al-though the Craftsmen had two conferences with the Company inDecember 1937 and January 1938, no contract was executed betweenthem, and the Craftsmen withdrew from all negotiations, makingno further attempt to bargain for this unit.The Independent andthe Company entered into a contract, dated January 24, 1939, cover-ing allhourly paid employees, except for the journeymen colormixers andmachine printers, and continued to bargain solely withrespect to this unit until January 2, 1945.At that time this unit5 The surface printer operators,roto press operators, and sanitary press operator areconsidered to be machine printers.a There is also a constant interchange of employees between the materials division andthe maintenance division7In 1938the AtlasDivision included the KimIark plant which also manufactured wallpaperIn July 1942 the Kimlark plant was converted to an ordnance factory and all ofitswall paper machinery was stored or transferred to the Atlas plant,since that time allwall paper operations have been concentrated at the Atlas plant proper.The Companyceased manufacturing ordnance at the Knnlark plant and converted it to a maintenanceheadquarters, known as the field service division.The employees of the field service divi-sion install new heavy machinery in all company plants,and have no relationship withthe employees of the Atlas divisionPursuant to a consent election all the employees ofKimlark are represented by Industrial Construction Machinery Erection Workers ofAmerica,an unaffiliated labor organization,which has filed a disclaimer of interest intthis proceeding.SeeMatter of Kimberly-Clark Corporation,9N. L. R. B. 1287.See footnote 8,supra KIMBERLY CLARK CORPORATION351was expanded as the result of an election directed by the Board 10to include therein the machine printers and journeymen color mixers.Since January 2, 1945, the Independent has represented the entireAtlas Wall Paper Division on a plant-wide basis.Thus the bargaining history shows that from January 1939, toJanuary 2, 1945, the Independent represented the Company's em-ployees on a plant-wide basis, including the printing and embossingdepartments, with the exception of a small grouping of machineprinters and journeymen color mixers.This grouping was addedto the comprehensive unit on January 2, 1945, after a Board election,and since that time the Independent has been bargaining with theCompany on the basis of the enlarged unit.In view of the past bargaining history and the interchange ofemployees among the Company's various divisions, we conclude thatthe complete plant-wide unit desired by the Independent and theCompany is appropriate."'We find that all production and maintenance employees of theCompany's Atlas Wall Paper Division, excluding clerical employeesand all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Atlas Wall PaperDivision of the Kimberly Clark Corporation, Appleton, Wisconsin, anelection by secret ballot shall be conducted as early as possible, but not°SeeMatter of Kimberly-Clark Corporation,59 N. L. R. B 780.Apparently watchmen were always bargained for by the Independent,and perform theusual duties associated with this classification.They are, accordingly,included in the unit. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Local 298, International Printing Press-men and Assistants' Union of North America, A. F. of L., or by TheWallpaper Workers Union of the Fox River Valley, for the purposesof collective bargaining, or by neither.